Citation Nr: 1411411	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  05-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of an initial rating in excess of 40 percent for type II diabetes mellitus is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in relevant part, denied entitlement to a TDIU. 

This issue was remanded by the Board in November 2009 to the RO via the Appeals Management Center (AMC) in Washington, DC and denied by the Board in a September 2011 decision.  In the introduction to the September 2011 decision, the Board detailed the procedural history of the case, noting that the case had been remanded previously because the record showed that the Veteran did not have type II diabetes mellitus; he had type I diabetes mellitus, which the Board noted was not included in the list of diseases that are presumed to be due to exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013).

The Board had suspected that the Veteran may have been service-connected erroneously and the November 2009 remand directed the Veteran first be scheduled for an examination to determine whether he had type I or II diabetes mellitus.  Next, the agency of original jurisdiction (AOJ) was directed to make a determination as to whether a severance was warranted for type II diabetes mellitus, in compliance with all due process laws and regulations.  Finally, if the diabetes mellitus type II was severed, the AOJ was directed to adjudicate a claim for diabetes mellitus type I. 

The Veteran was given an examination in May 2010 and the clinicians found that the Veteran did have diabetes mellitus type I, not II.  The AMC issued a proposal to sever the service-connected diabetes mellitus type II in a November 2010 rating decision.  In December 2010, the Veteran exercised his right to request a hearing on the matter of the proposed severance.  In February 2011, the AMC declined jurisdiction over the case and transferred the claims file to the Cleveland RO, where the Veteran was scheduled for a hearing. 

The RO mistakenly scheduled the hearing with the undersigned instead of with an adjudicator at the RO who would bear the decision-making responsibility regarding the severance matter.  See 38 C.F.R. § 3.105(i) (2013).  At the hearing, it was made clear to the Veteran, who thought the hearing was regarding severance and not his pending TDIU claim, that severance was not on appeal and not before the Board but that TDIU was before the Board.  (Transcript, p 2.).  A transcript of the hearing is associated with the claims file. 

Finally, the Board reiterated in the September 2011 decision, which denied entitlement to a TDIU, that the matter of severance was not before the Board and indicated that if the RO proceeded with a severance action, the Veteran must be rescheduled to receive a hearing with an adjudicator at the RO who would bear the decision-making responsibility for that issue.  38 C.F.R. § 3.105(i).

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum Decision, the Court vacated the September 2011 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its April 2013 Memorandum Decision, the Court expressed concern about abnormalities in the procedural history of this case, finding that the Board erred in failing to insure compliance with the terms of the September 2009 remand before rendering a decision on the matter of entitlement to a TDIU.  The Court also emphasized that the matters of severance of benefits for diabetes mellitus type II and TDIU were inextricably intertwined and that the Board had ample reason to decline to address the matter of TDIU until the RO had completed the process of determining whether severance was warranted for the Veteran's diabetes type II.  

Based on the Court's findings, the Board must remand the TDIU claim on appeal to allow the RO to complete the action outlined by the Board in the November 2009 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a personal hearing for the Veteran with a RO hearing officer regarding the matter of the proposed severance of service connection for type II diabetes mellitus and its secondary disabilities.

2.  If service connection for type II diabetes mellitus and its secondary disabilities is severed after affording the Veteran all procedural due process required of such action, a claim for service connection for type I diabetes mellitus and its secondary disabilities should be adjudicated.

3.  After undertaking all indicated action, the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided with a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



